COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §

                                               §               No. 08-12-00308-CV
 IN RE GABE SASSIN,                            §        AN ORIGINAL PROCEEDING IN
                RELATOR                        §                  MANDAMUS
                                               §

                                               §

                                       JUDGMENT

       The Court has considered this cause on the Relator’s petition for writ of mandamus

against the Honorable Kathleen Olivares, Judge of the 205th District Court of El Paso County,

Texas, and concludes Relator’s petition for writ of mandamus should be conditionally granted.

We therefore direct the trial court vacate its order dated September 19, 2012 denying Gabe

Sassin relief. The writ of mandamus will issue only if the trial court fails to act in accordance

with this opinion.


       IT IS SO ORDERED THIS 11TH DAY OF JULY, 2014.


                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.